Citation Nr: 1026478	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, claimed as secondary to service-
connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from October 1979 to December 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Within a January 2009 decision, the Board denied the Veteran's 
service connection claim for residuals of a cerebrovascular 
accident.  However, that decision was subsequently appealed to 
and vacated by the U.S. Court of Appeals for Veterans Claims 
(Court), which issued a March 2010 memorandum decision vacating 
the Board's denial and remanding the issue to the Board for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2008, the Veteran testified before a Veterans Law Judge 
who is no longer a member of the Board.  The law requires that 
the Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision made on that appeal.  38 U.S.C.A. § 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).  Therefore, a 
June 2010 letter was sent to the Veteran offering him another 
hearing before an active Veterans Law Judge, and he accepted such 
a hearing opportunity within a June 2010 written response.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in 
appropriate docket order before a Veterans 
Law Judge sitting at the RO.  The Veteran 
should be afforded adequate notice of the 
time and date thereof.  

The Board makes no determination at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


